—Order, Family Court, Bronx County (Maijory Fields, J.), entered on or about June 24, 1997, which, after a hearing, insofar as appealed from, awarded petitioner custody of the parties’ younger child, unanimously affirmed, without costs.
The award of custody in petitioner’s favor has a sound and substantial basis (see, Victor L. v Darlene L., 251 AD2d 178, lv denied 92 NY2d 816; see also, Eschbach v Eschbach, 56 NY2d 167, 173-174) in evidence showing, among other things, that *381respondent deliberately frustrated petitioner’s visitation rights, and also neglected the older child’s educational needs by not following his teacher’s advice that he be tested for learning disabilities and the need for glasses and by not ensuring his regular and punctual attendance at school. Concur — Rosenberger, J. P., Nardelli, Andrias and Saxe, JJ.